DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 6/8/2022 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, it is unclear how one can update an estimation model using only a number/value computed from the model itself based on the input/measurement information supplied thereto, as this data would generally be considered to be insufficient for creating a reliable update. As such, the claim is either incomplete as set forth, or incorrectly refers to a detail that should be referred to more properly define the invention. Claim 12 includes similar language, and therefore is unclear for the same reasons. With regard to claim 5, it is unclear how the manner of generating the model affects the implementation of the model by a processor, as indicated in claim 1. Likewise claim 16 refers to the manner to generate the model, but does not provide a further method step, as claim 12 already details that the model is relied upon for producing the concentration value. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5, 9 - 16, and 20 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung (EP 3 329 848 - cited by Applicant). Samsung discloses: An apparatus for estimating a concentration of an analyte (p.12, claim 9, "A wearable device"), comprising: a spectrum acquisition device configured to acquire a first in vivo spectrum of an object (p.12, claim 9, "a spectrometer mounted in the main body and configured to measure a spectrum from an object” ; Fig.2, 200); and a processor ( p.12, claim 9, “processor’) configured to: estimate the concentration of the analyte using the first in vivo spectrum and a concentration estimation model that is generated based on a second in vivo spectrum measured during a timeframe in which the concentration of the analyte in the object is substantially constant (p.12, claim 9, “configured to calibrate a prediction model based on a background spectrum obtained by removing a signal of a biological component from the spectrum measured by the spectrometer and estimate the biological component based on the calibrated prediction model.” : p.7, §73,"blood glucose estimation apparatus obtains five calibration spectra Sf=(Sf1,Sf2, Sf3,Sf4,Sf5) for calibration at predetermined time intervals for a reference time period CT. The reference time period CT corresponds to a fasting period, and it is assumed that a blood glucose level CO during the fasting period is maintained substantially constant”). In particular wherein the analyte is at least one of glucose, triglyceride, urea, uric acid, lactate, protein, cholesterol, and ethanol (p.2, §15, The biological component may include at least one of blood glucose, cholesterol, neural fat, proteins, and uric acid). In particular wherein the analyte is glucose, and the timeframe in which the concentration of the analyte is substantially constant is a fasting section. (p.7, §73,"blood glucose estimation apparatus obtains five calibration spectra Sf=(Sf1,Sf2, Sf3,Sf4,Sf5) for calibration at predetermined time intervals for a reference time period CT. The reference time period CT corresponds to a fasting period, and it is assumed that a blood glucose level CO during the fasting period is maintained substantially constant.”). The subject-matter of claim 1 therefore differs from this known D1 in that the processor is configured to update the concentration estimation modal based on the first in vivo spectrum and the estimated concentration of the analyte. Since the calibration process necessarily includes comparison of the value computed based on the optical measurements with a value obtained from a validation sample, the calibration is considered to be a process by which the model is updated based on the measured values and the value computed therefrom. Thus, Samsung is considered to meet the claims, as best understood in view of the rejections under 35 USC 112 detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinonen et al. teach a physiological measurement system in which a model is updated periodically (Figures 1, 4 and the descriptions thereof).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791